       Case 2:20-cv-00012 Document 1 Filed 01/08/20 Page 1 of 5 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

 MERCEDES MUNOZ,

           Plaintiff,

 vs.                                               Case No.:
 SOPHIA OF GATEWAY, LLC d/b/a
 SUBWAY, and MOHAMMAD
 SULEMAN, Individually.

           Defendants.
                 COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, MERCEDES MUNOZ (“Munoz” or “Plaintiff”), by and through her

undersigned attorneys, sues Defendants, SOPHIA OF GATEWAY, LLC d/b/a Subway,

a Florida Limited Liability Company (“Subway”), and MOHAMMAD SULEMAN

(“SULEMAN”), individually, (collectively referred to as “Defendants”) and states as

follows:
                                 NATURE OF ACTION

         1.       Plaintiff brings this action against Defendants, her former employer, for

failure to pay overtime compensation in violation of the Fair Labor Standards Act of 1938,
29 U.S.C. §§ 201-219 (“FLSA”).
                                    JURISDICTION

         2.       This Court has jurisdiction over this controversy pursuant to 29 U.S.C.

§ 216(b), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.

         3.       Defendants are subject to the personal jurisdiction of the United States

District Court because they engage in substantial and not isolated activity within this

judicial district.



                                             [1]
    Case 2:20-cv-00012 Document 1 Filed 01/08/20 Page 2 of 5 PageID 2




       4.      Defendants are also subject to the personal jurisdiction of the United States

District Court because they operate, conduct, engage in, and/or carry on business in the

Middle District of Florida. Specifically, Defendant Subway’s principal place of business is

located at 12030 Fairway Isle Drive, Fort Myers, Florida 33913, and SULEMAN is a

resident of Lee County.
                                  FLSA COVERAGE

       5.      At all times material, Defendants employed at least two or more employees

who handled, sold, or otherwise worked with goods or materials that had once moved

through interstate commerce.

       6.      At all times material, Defendants had gross sales volume of at least

$500,000 annually.

       7.      At all times material, Defendants have and continue to be an “enterprise

engaged in commerce” within the meaning of the FLSA.

       8.      By virtue of having held and/or exercised the authority to: (a) hire and fire

employees of Subway; (b) determine the work schedules for the employees of Subway; and

(c) control the finances and operations of Subway, Defendant SULEMAN, is an employer

as defined by 29 U.S.C. §201 et. seq.

       9.      At all times material to this action, Plaintiff was an “employee” of

Defendants within the meaning of the FLSA.

       10.     At all times material to this action, Defendants were Plaintiff’s

“employers” within the meaning of the FLSA.

       11.     At all times material hereto, the work performed by the Plaintiff was

essential to the business performed by Defendants.




                                           [2]
    Case 2:20-cv-00012 Document 1 Filed 01/08/20 Page 3 of 5 PageID 3




                                         VENUE

       12.     Venue is proper in the United States District Court for the Middle District

of Florida based upon the following:

               a. The unlawful pay practices alleged herein occurred in Naples, Florida,

                   in the Middle District of Florida;

               b. At all times material hereto, Defendant Subway was and continues to be

                   a Florida Limited Liability Company registered with the Florida

                   Department of Corporations, with a Florida Registered Agent and a

                   license to do business within this judicial district; and

               c. Defendants employed Plaintiff in the Middle District of Florida.
                                        PARTIES

       13.     At all times material hereto, Plaintiff was a resident of Collier County,

Florida, in the Middle District of Florida.

       14.     Defendant Subway was, and continues to be, a Florida Limited Liability

Company engaged in the transaction of business in Lee and Collier Counties, Florida, with

its principal place of business located in Fort Myers, Florida.

       15.     Upon information and belief, at all times material to this action, Defendant
SULEMAN was, and continues to be, a resident of Lee County, Florida.
                    STATEMENT OF CLAIM
                            COUNT I
         VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

       16.     Plaintiff realleges Paragraphs 1 through 15 as if fully stated herein.

       17.     At all times material hereto, Defendants owned and operated three

Subway franchise locations in Lee and Collier Counties.

       18.     Defendants hired Plaintiff on or around October 9, 2017. Plaintiff was hired




                                              [3]
    Case 2:20-cv-00012 Document 1 Filed 01/08/20 Page 4 of 5 PageID 4




by Defendants to work in the Subway store located at 50 Wilson Boulevard S, Naples, FL

34117.

         19.   Plaintiff’s employment ceased on or about December 24, 2019.

         20.   While employed, Plaintiff was paid on an hourly basis.

         21.   Beginning with the date of Plaintiff’s hire in October 2017 and continuing

through December 24, 2019, Plaintiff worked hours and workweeks in excess of forty (40)

per week for which she was not compensated at the statutory rate of time and one-half the

regular rate for all hours actually worked.

         22.   Plaintiff is entitled to be paid at the rate of time and one-half her regular

hourly rate for all hours worked in excess of the maximum hours provided for in the FLSA.

         23.   Defendants failed to pay Plaintiff overtime compensation in the lawful

amount for all hours worked in excess of the maximum hours provided for in the FLSA.

         24.   Defendants knew of and/or showed a willful disregard for the provisions of

the FLSA as evidenced by Defendants’ failure to compensate Plaintiff at the statutory rate

of time and one-half for the hours worked in excess of forty (40) hours per week when

Defendants knew or should have known such was due.

         25.   As a direct and proximate result of Defendants’ willful disregard of the

FLSA, Plaintiff is also entitled to liquidated damages pursuant to the FLSA.

         26.   Due to the unlawful acts of Defendants, Plaintiff has suffered damages in

the form of unpaid overtime wages, plus liquidated damages in an equal amount.

         27.   Plaintiff is entitled to an award of his reasonable attorney’s fees and costs

pursuant to 29 U.S.C. § 216(b).




                                              [4]
    Case 2:20-cv-00012 Document 1 Filed 01/08/20 Page 5 of 5 PageID 5




       WHEREFORE, Plaintiff respectfully requests that final judgment be entered in

her favor against Defendants as follows:

               a. Declaring that Defendants have violated the maximum hour provisions

                   of 29 U.S.C. § 207;

               b. Awarding Plaintiff overtime compensation in amounts according to

                   proof;

               c. Awarding Plaintiff liquidated damages in an equal amount to unpaid

                   overtime;

               d. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                   this litigation pursuant to 29 U.S.C. § 216(b);

               e. Awarding Plaintiff post-judgment interest; and

               f. Ordering any other and further relief this Court deems to be just and

                   proper.
                                    JURY DEMAND
       Plaintiff demands trial by jury on all issues so triable as of right.

Dated: January 8, 2020
                                  Respectfully submitted,
                                             By:    /s/ Jason L. Gunter
                                                    Jason L. Gunter
                                                    Fla. Bar No. 0134694
                                                    Conor P. Foley
                                                    Fla. Bar No. 111977
                                                    GUNTERFIRM
                                                    1514 Broadway, Suite 101
                                                    Fort Myers, FL 33901
                                                    Phone: (239) 334–7017
                                                    Fax: (239) 236–8008
                                                    Email: Jason@Gunterfirm.com
                                                    Email: Conor@Gunterfirm.com



                                              [5]
